UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7950



FREDDY L. WAMBACH,

                                            Plaintiff - Appellant,

          versus


THEODIS BECK; EARNEST SUTTON; CAPTAIN DANIELS,
sued   in   their  individual   and   official
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-721)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddy L. Wambach appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).    We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. See Wambach v. Beck, No. CA-02-721

(E.D.N.C. Nov. 15, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2